Citation Nr: 1604692	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-38 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery disease.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for a bilateral foot disorder, to include frostbite.

(The issues of entitlement to an initial rating in excess of 30 percent for anxiety disorder and entitlement to concurrent payment for both non-service connected disability pension and service-connected compensation will be addressed in a separate decision.)




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  The rating decision also denied service connection for hypertension, frostbite, erectile dysfunction and coronary artery disease.

The Veteran testified before the undersigned at a Board hearing in September 2013.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in November 2014, at which time the Board granted the petition to reopen the claim of service connection for diabetes.  The claims of service connection for diabetes mellitus, hypertension, frostbite, erectile dysfunction and coronary artery disease were remanded for additional development.

The Board notes in the March 2008 claim, the appellant, in relevant part, requested service connection for frostbite of the bilateral feet.  As will be discussed below, the evidence of record demonstrates diagnoses of a number of foot conditions, to include bilateral heel corns, tinea pedis and onychomycosis.  As such, the Board has recharacterized the issue on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in correspondence received in September 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for diabetes mellitus, hypertension, erectile dysfunction and a bilateral foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no objective showing or diagnosis of coronary artery disease at any time during period on appeal.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decision in a letter dated in April 2008.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records have been associated with the claims file.  Relevant post-service medical records have been obtained.  Pursuant to the Board's November 2014 remand directives, the RO requested VA treatment records from the VA Medical Center (VAMC) located in New Orleans, Louisiana from 1970 to 2005.  Records from February 1984 to July 2005 were obtained.  In a Report of General Information dated in March 2015, it was determined that records from January 1, 1970 to February 8, 1984 did not exist.  The RO was also instructed to get VA treatment records from the VAMC in Alexandria, Louisiana dated from August 2005 to December 2005.  Only records for August 2005 were obtained.  However, as the evidence does not indicate that the Veteran has been diagnosed with coronary artery disease at any time during the period on appeal, additional remand to obtain records from September 2005 to December 2005 from the VAMC in Alexandria, Louisiana is unnecessary.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Following the requested development, the RO issued a supplemental statement of the case in March 2015.  The Board finds that there has been substantial compliance with the Board's previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that a VA examination was not provided in conjunction with the Veteran's service connection claim, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2015).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record suggesting the Veteran has been diagnosed with a coronary artery disease.  As such, there is no duty to afford an examination in this case.

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the September 2013 Board hearing, the Veteran was made aware of the issues before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claims on appeal and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran contends that service connection for coronary artery disease is warranted.  

Service treatment records are negative for treatment for or a diagnosis of coronary artery disease.  Additionally, post-service VA treatment records do not demonstrate a diagnosis of coronary artery disease or other heart disorder. 

During the Board September 2013 Board hearing, the Veteran reported that he was diagnosed with coronary artery disease in 2007.

Based on the evidence, the Board finds that service connection for coronary artery disease is not warranted.  In this regard, the record does not indicate that the Veteran has a current diagnosis of coronary artery disease.  The Board acknowledges the Veteran's report of being diagnosed with the condition in 2007; however, such diagnosis is not noted in any post-service treatment record during the period on appeal.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for coronary artery disease have not been met.  38 C.F.R. § 3.303.

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for coronary artery disease must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for coronary artery disease is denied.


REMAND

Pursuant to the Board's November 2014 remand directives, the RO, in relevant part, was to obtain VA treatment records dated from August 2005 to December 2005 from the VAMC in Alexandria, Louisiana.

In a Report of General information dated in March 2015, the RO indicated that the requested VA treatment records were accessible through CAPRI.  However, only treatment records dated in August 2005 were available.  The evidence of record does not suggest that the RO made any efforts to determine if any additional records from the VAMC exist.  On remand, efforts should be made to obtain outstanding VA treatment records from the VAMC in Alexandria, Louisiana.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Veteran asserts that he suffered from frostbite during military.  During the Board hearing he stated that his symptoms included blisters on his feet, which were treated with cream and socks.  He reported that he has suffered from the condition since active military service.

Service treatment records are negative for treatment for or a diagnosis of frostbite.  However, records dated in December 1968 reveal that he Veteran was treated for what appears to be bilateral heel corns.  Post-service VA treatment records reveal diagnosis of tinea pedis and onychomycosis.  In light of the foregoing, the Board finds that a VA examination should be provided to determine the etiology of the Veteran's bilateral foot disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and reports from the VA medical center in Alexandria, Louisiana.  Specifically, VA records from September to December 2005 should be obtained.  

Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  If records cannot be located, this fact is to be noted in the record and communicated to the Veteran.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his bilateral foot condition.  The claims file, to include this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to identify all bilateral foot disorders diagnosed during the examination and noted during the appeal period.  

Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed bilateral foot condition is etiologically related to the Veteran's period of service.

The examiner must specifically discuss the treatment for bilateral heel corns and the relationship, if any, between any currently diagnosed foot condition.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


